DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment to the title submitted on 5/26/2022 has been accepted. 

Response to Arguments
Applicant’s arguments have been considered but are moot because of new grounds of rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a storage” and “a reception section” in claim 1, “a communication section” in claim 7, and “an obtaining section” and “a learning section” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification of the application publication (US 2020/0257586) shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:

[0083] The learning device 100 illustrated in FIG. 7 is included in the server system 410 of FIG. 3, for example. 

[0084] The obtaining section 110 is a communication interface which obtains training data from another device, for example.

[0085] The learning section 120 performs machine learning based on training data obtained by the obtaining section 110 so as to generate a machine-learned model. Note that the learning section 120 of this embodiment is configured by hardware below. The hardware may include at least one of a circuit which processes a digital signal and a circuit which processes an analog signal. For example, the hardware may be configured by one or more circuit devices which are implemented in a circuit substrate or one or more circuit elements implemented in the circuit substrate. The one or more circuit devices are integrated circuits (ICs), for example. The one or more circuit elements are resistances or capacitors, for example.
[0086] Furthermore, the learning section 120 may be realized by a processor described below. The learning device 100 of this embodiment includes a memory which stores information and the processor which operates based on the information stored in the memory. The information includes programs and various data, for example. The processor includes hardware. Various types of processor, such as a CPU, a graphics processing unit (GPU), and a digital signal processor (DSP), may be used as the processor. Examples of the memory include a semiconductor memory, such as a static random access memory (SRAM) or a dynamic random access memory (DRAM), a register, a magnetic storage device, such as a hard disk device, or an optical storage device, such as an optical disc device. For example, the memory stores computer readable instructions, and when the processor executes the instructions, functions of the sections included in the learning device 100 are realized as processes. Examples of the instructions include an instruction of an instruction set included in a program and an instruction for instructing an operation of a hardware circuit of the processor.
[0156] FIG. 17 is a diagram illustrating an example of a configuration of the information processing device 200 when the machine-learned model is updated in the estimation step. The information processing device 200 includes the obtaining section 110 and the learning section 120 in addition to the reception section 210, the processing section 220, and the storage section 230. Specifically, the information processing device 200 of FIG. 17 includes the same components as the learning device 100 illustrated in FIG. 7 in addition to the components illustrated in FIG. 12 and may execute both the learning process and the estimation process. The information processing device 200 illustrated in FIG. 17 is included in the server system 410 of FIG. 3, for example
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (US 2020/0061768, cited in IDS filed 8/25/2021, hereinafter Morita) in view of Oikawa et al. (US 2020/0134373; hereinafter Oikawa).

Regarding claim 1, Morita teaches an information processing device comprising (information processing device 100; ¶¶ 0046-0051, Fig. 1, ¶¶ 0075-0083, Fig. 6, and ¶¶ 0100-0108, Fig. 9):
a storage configured to store a machine-learned model obtained by mechanically learning a condition of a recommended countermeasure against an error based on a data set in which error information indicating the error generated in an electronic apparatus, operation information indicating an operation state of the electronic apparatus, and countermeasure information indicating the countermeasure performed against the error are associated with one another (storage device 120 stores database 124 and correlation 126 learned thru machine-learning; ¶¶ 0071-0074, Fig. 5, ¶¶ 0077-0083, Fig. 6, ¶¶ 0088-0098, Fig. 7, and ¶ 0107, Fig. 9); 
a reception section configured to receive the error information and the operation information transmitted from the electronic apparatus (communication unit 152 receives collected data from machine tool 200; ¶ 0078, Fig. 6 and ¶ 0104, Fig. 9); and 
a processor configured to present the recommended countermeasure against the error indicated by the received error information based on the machine-learned model (control device 101 and display110; ¶¶ 0102-0103 and ¶ 0105, Fig. 9), 
but does not explicitly teach wherein the operation information includes at least head lifetime information, pump lifetime information, ink use amount information, or print information.
However, Oikawa teaches wherein the operation information includes at least head lifetime information, pump lifetime information, ink use amount information, or print information (feature information of actual printed matter; ¶¶ 0045-0048 and ¶¶ 0061-0064, Fig. 4).
Morita and Oikawa are in the same field of endeavor of an information processing device that performs machine learning in order to perform maintenance of the device. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the information processing device of Morita to include operation information as taught by Oikawa. The combination improves the operability of the device by using a learned model to perform maintenance on the device.

Regarding claim 2, Morita in view of Oikawa teach the information processing device according to claim 1, wherein the error is associated with consumables, and the countermeasure includes replacement of the consumables and maintenance of the consumables (replacement of expendables; ¶¶ 0056-0059, Fig. 2 and Fig. 12, Morita).

Regarding claim 3, Morita in view of Oikawa teach the information processing device according to claim 2, wherein the operation information includes information on lifetimes of the consumables (lifetime; ¶¶ 0062-0064, Fig. 4, Morita).
Regarding claim 4, Morita in view of Oikawa teach the information processing device according to claim 2, wherein the operation information includes information on a use history of the consumables or information on a history of jobs using the consumables (operation information; ¶¶ 0071-0074, Fig. 5, Morita).

Regarding claim 7, Morita in view of Oikawa teach the information processing device according to claim 1, further comprising a communication section configured to collect the error information and the operation information from the electronic apparatus through a network (communication unit 152 receives collected data from machine tool 200 via communication interface 104 over network NW; ¶ 0050, Fig. 1, ¶ 0078, Fig. 6, and ¶ 0104, Fig. 9, Morita).

Regarding claim 8, Morita teaches a learning device comprising (information processing device 100; ¶¶ 0046-0051, Fig. 1, ¶¶ 0075-0083, Fig. 6, and ¶¶ 0100-0108, Fig. 9):
an obtaining section configured to obtain error information indicating an error generated in an electronic apparatus, operation information indicating an operation state of the electronic apparatus, and countermeasure information indicating a countermeasure performed against the error (control device 101 receives collected data and correlation information; ¶¶ 0078-0083, Fig. 6); and 
a learning section configured to mechanically learn a condition of a recommended countermeasure against the error indicated by the error information based on a data set in which the error information, the operation information, and the countermeasure information are associated with one another (learning unit 154 learns thru machine-learning, correlations between part information and sensed information; ¶ 0079, Fig. 6),
but does not explicitly teach wherein the operation information includes at least head lifetime information, pump lifetime information, ink use amount information, or print information.
However, Oikawa teaches wherein the operation information includes at least head lifetime information, pump lifetime information, ink use amount information, or print information (feature information of actual printed matter; ¶¶ 0045-0048 and ¶¶ 0061-0064, Fig. 4).
The motivation applied in claim 1 is incorporated herein.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2011/0016355, cited in IDS filed 3/15/2022, hereinafter Watanabe) in view of Oikawa et al. (US 2020/0134373; hereinafter Oikawa).

Regarding claim 9, Watanabe teaches a non-transitory computer-readable recording medium storing a machine-learned model used to determine a recommended countermeasure against an error generated in an electronic apparatus (troubleshooting system 100; ¶¶ 0030-0042, Figs. 1 and 2), 
wherein the machine-learned model includes an input layer, an intermediate layer, and an output layer, has weighting coefficient information including a first weighting coefficient between the input layer and the intermediate layer and a second weighting coefficient between the intermediate layer and the output layer which is set based on a data set in which error information indicating the error, operation information indicating an operation state of the electronic apparatus, countermeasure information indicating the countermeasure performed against the error are associated with one another (troubleshooting knowledge; ¶¶ 0048-0051, Fig. 6 and ¶¶ 0052-0054, Fig. 7), and 
causes a computer to receive the error information and the operation information as inputs, input at least the operation information in the input layer, perform a calculation based on the set weighting coefficient information, and output data indicating the recommended countermeasure against the error indicated by the error information received as the input from the output layer (troubleshooting; ¶¶ 0043-0047, Fig. 3),
but does not explicitly teach wherein the operation information includes at least head lifetime information, pump lifetime information, ink use amount information, or print information.
However, Oikawa teaches wherein the operation information includes at least head lifetime information, pump lifetime information, ink use amount information, or print information (feature information of actual printed matter; ¶¶ 0045-0048 and ¶¶ 0061-0064, Fig. 4).
Watanabe and Oikawa are in the same field of endeavor of an information processing device that performs troubleshooting of the device. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the information processing device of Watanabe to include operation information as taught by Oikawa. The combination improves the operability of the device by using a learned model to perform troubleshooting on the device.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Morita and Oikawa as applied to claims 1 and 2 above, and further in view of Uchino (US 2007/0252864).

Regarding claim 5, Morita in view of Oikawa teach the information processing device according to claim 2, but does not explicitly teach wherein the consumables are print heads, and the error is ejection failure of the print heads.
However, Uchino teaches wherein the consumables are print heads (recording head 30; ¶ 0068, Fig. 9), and the error is ejection failure of the print heads (¶ 0006 and ¶ 0133).
Morita and Uchino are in the same field of endeavor of an information processing device that performs maintenance on components of the device. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the information processing device of Morita to maintain components as taught by Uchino. The combination improves the operability of the device by performing maintenance work easily and inexpensively (¶¶ 0005-0013, Uchino).

Regarding claim 6, Morita in view of Oikawa teach the information processing device according to claim 2, but does not explicitly teach wherein the consumables are tubes which are paths for supplying ink used in printing and a pump used for supply of the ink, and the error is leakage of ink.
However, Uchino teaches wherein the consumables are tubes which are paths for supplying ink used in printing and a pump used for supply of the ink, and the error is leakage of ink (¶ 0125).
The motivation applied in claim 5 is incorporated herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mizuta (US 2020/0259964) teaches an information processing device that performs device maintenance using a machine-learned model.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244. The examiner can normally be reached 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENT YIP/Primary Examiner, Art Unit 2672